      Case 1:16-cv-08668-VM-DCF Document 221 Filed 07/07/21 Page 1 of 1



                                    Dennis Grossman
                                      Attorney At Law
                                   10 Bond Street (#600)
                                Great Neck, New York 11021
                                       (516) 466-6690
                                                                                     July 7, 2021
Honorable Victor Marrero
United States District Court
500 Pearl Street
New York, New York 10007

Re:    H. Daya International Co., Ltd. v. Do Denim LLC et al. (case no. 16-CV-8668-VM)

Dear Judge Marrero:

         My office and Barry Skidelsky, Esq., represent plaintiff H. Daya International Co, Ltd.,
in this action. I write with the consent of all defendants’ counsel for entry of an order permitting
plaintiff to have filed two documents (ECF 202 & 218) a few minutes after their respective
midnight deadlines among the many documents plaintiff filed in connection with the parties’
motions for summary judgment. There have been no prior requests for these two extensions
which would not affect any other Court dates.

        ECF 202: On June 15, 2021, when plaintiff filed its documents in support of its motion for
summary judgment, plaintiff filed all documents timely except its Rule 56.1 Statement which the
ECF system initially rejected. Plaintiff then timely served it on defendants’ counsel by email to
ensure their timely receipt of the document even though plaintiff could not timely file it. A few
minutes later, shortly after the midnight deadline, plaintiff was able to circumvent the ECF problem
and filed it. There is no prejudice in the late filing by a few minutes, as all defendants consent and
received the document timely by email anyway. This Court should permit plaintiff to have filed its
Rule 56.1 Statement (ECF 202) a few minutes after the midnight deadline.

        ECF 218: On July 2, 2021, when plaintiff filed its documents in opposition to defendants’
motions for summary judgment, plaintiff again filed all documents timely except my declaration
with exhibits 23-27 attached. We confronted a computer glitch which delayed its filing until
approximately five minutes after midnight although its three accompanying documents were timely
filed. There is no prejudice, as all defendants again consent. This Court should permit plaintiff to
have filed my declaration with exhibits 23-27 (ECF 218) a few minutes after the midnight deadline.

       For the foregoing reasons, with the consent of all defendants, this Court should grant this
motion and should permit plaintiff to have filed its Rule 56.1 Statement (ECF 202) and my
declaration with exhibits 23-27 (ECF 218) a few minutes after their respective midnight deadlines.

                                                      Respectfully,
                                                      Dennis Grossman
                                                                  a




cc: All counsel (by ECF)                              Dennis Grossman
